Per Curiam. This claim arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter the Act), Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975 The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted, the Court finds that: 1. The Claimant, Emily L. Gallo, is the widow of the decedent and is the beneficiary who was designated by him as stated in the application for benefits. 2. The decedent, Anthony M. Gallo, was a fireman employed by the Schaumburg Fire Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on December 16, 1977. He was 37 years of age. 3. On said date, at approximately 7:38 a.m., firefighter Gallo, age 37, responded, during regularly assigned duty, with his unit to a fire alarm. As the fire truck upon which he was riding skidded to avoid a collision with a private automobile, the fire truck went over a curb, into a drainage ditch, overturned, and pinned Gallo beneath it. Firefighter Gallo was pronounced dead at 9:05 a.m. the same date, and the certificate of death presented recited the immediate cause of death as “massive internal injuries,” due to or as a consequence of “fire engine mishap.” 4. Firefighter Gallo was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Emily L. Gallo, as widow and designated beneficiary of the deceased fireman, Anthony M. Gallo.